Single application procedure for residence and work (debate)
The next item is the report by Véronique Mathieu, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a directive of the European Parliament and of the Council on a single application procedure for a single permit for third-country nationals to reside and work in the territory of a Member State and on a common set of rights for third-country workers legally residing in a Member State - C6-0470/2007 -.
Madam President, Commissioner, ladies and gentlemen, as you know, the European Union has, for ten years now, been trying to arm itself with legislative instruments in the area of economic immigration.
Instead of an initially global approach, the Commission has preferred a sectoral approach. This draft directive brings to light the need for a common policy on legal immigration, particularly of the economic variety.
Until now, we have legislated on illegal immigration, border controls, visa policy. It is time to move forward together on the subject of economic migration, because the European Union must face up to the challenges common to all its Member States; challenges that require common solutions at the European level.
These challenges are demographic decline and the ageing of Europe's population. In fact, due to these two problems that affect Europe in its entirety, global employment forecasts are showing up perceptible workforce shortages in the years to come. We must therefore find solutions at the European level to meet the needs of the labour market, and economic migration is one of the solutions that we must explore.
Let us take care, however, and not deceive ourselves. Defining a European approach to the management of legal immigration means organising it with obvious attention to the needs and hosting capacities of each Member State. As is stated in Articles 1 and 8 of this draft directive, states will retain control over the number of migrants that they wish to admit onto their national territory.
Our governments have worked in various ways to regulate economic immigration: by means of bilateral agreements, quotas, regulatory measures. Not one of these measures, however, has shown itself to be truly effective in managing legal migration flows while, at the same time, combating illegal immigration. Now, the link between the two is obvious. It is by organising legal immigration in the best way possible that we shall be able to put an end to illegal immigration. That is the whole issue behind the adoption of this package of measures already introduced by the Commission no less than five years ago.
What will this 'Single Permit' Directive bring to the existing legal landscape in the area of economic migration? By contrast with the 'Blue Card' Directive, this directive does not concern the admission criteria for third-country workers. It is aimed at eliminating the variations between differing national legislation concerning the application procedures for work permits and residence permits, and the rights of foreigners working legally in the European Union.
There is still no European instrument covering the totality of rights available to third-country nationals working and residing legally in the Union. This directive will therefore put an end to these differences in protection for these workers by ensuring equality of treatment with national workers in a significant number of areas: working conditions, education and professional training, social protection, access to goods and services, tax reliefs.
In this way, this common base will offer these people protection against exploitation by guaranteeing them the benefit of a secure and protective legal status. It is also a way of combating unfair competition that works to the detriment of European workers. In fact, this difference in protection will eventually tend to encourage the recruitment of a poorly qualified and weakly protected labour force at the expense of European workers.
Moreover, this directive will simplify admission procedures for employment purposes. All Member States will have a harmonised procedure that is simpler, quicker and less onerous. The adoption of this directive will thus result in major advantages for migrants, for employers and national administrations, and will finally enable better management of legal migration flows.
Parliament is now a colegislator, which means that it must also demonstrate responsibility - an idealistic and bygone opinion - and we must show that we have risen to the level of the new duties that the Treaty of Lisbon has given us. Let us come forward as credible spokespeople ready to rise to the sizeable challenge represented by the management of migratory pressure at the frontiers of Europe. We know that well-managed migratory flows will be of benefit to everyone.
Member of the Commission. - Madam President, first of all, I would like to thank the two rapporteurs, Mrs Mathieu and Mr Cercas, the two committees, as well as the Belgian Presidency, for the hard work that has been done on this proposal.
As you are aware, and as the rapporteur said, the Commission already presented this report in 2007. Our aim was, and is still, to simplify procedures by introducing one permit for residence and work, while guaranteeing employment-related rights to legally residing third-country workers who are not covered by specific EU legislation or Commission proposals. With this proposal, we do not address the conditions for granting or withdrawing a permit. Such conditions are the competence of the Member States, as is the decision on volumes to admit - if any.
This proposal is one of the building blocks of the European Union's labour and migration policy. If it is adopted by Parliament and the Council, this directive will confirm that the European Union values the important contribution third-country workers make to our economies and our societies. It would also demonstrate that we are ready and able to agree on legislation concerning labour and migration.
It is a very complex proposal and it addresses both the immigration side and the social employment side. The majority of the amendments voted in the respective committees of this House can be supported by the Commission to the extent that they reinforce procedural guarantees for both the migrants and the employers. This is in relation to amendments geared towards further simplifying the application procedures and strengthening the equal treatment provisions - for example, the principle of proportionality of fees as regards procedures and the equal treatment provisions on tax benefits.
On the other side, the amendment that makes the export of acquired pensions conditional upon the existence of a bilateral agreement is much more restrictive compared to the approach proposed by the Commission.
I am pleased to see that both the Presidency and Parliament have made important efforts to bring their positions closer. The Belgian Presidency has tried to have Member States come closer to the EP position, and I know that Parliament has taken into account a number of the concerns and requests by the Council.
The compromise we are all trying to achieve will respect certain criteria, such as the aim to protect migrant workers and to provide them with a series of work-related socio-economic rights on the basis, as much as possible, of equal treatment with EU workers as from day one of employment. It will also take account of the importance of creating a level playing field throughout the EU for these workers and, thirdly, the importance of showing our partner countries that we are ready to provide for the fair treatment of third country nationals legally residing and working in our Member States.
We cannot disregard Member States' concerns relating to certain equal treatment provisions, especially when it comes to budgetary concentration. What I believe important is that those criteria I have just highlighted are respected, even though the end result may not be as ideal as we wanted and as ambitious as we had hoped for. As Mrs Mathieu said, this is a compromise. It is a good compromise and it marks an important step forward in the area of legal migration and will be of high importance to the workers of the European Union.
Let me therefore express my hope that we can reach an agreement on this proposal as soon as possible. I again thank the rapporteurs and the shadow rapporteurs for the work that has been done.
Madam President, Commissioner, Mrs Mathieu, ladies and gentlemen, immigration in Europe is undoubtedly a highly important and hugely significant political, economic and social issue.
It is a massive opportunity, but it requires intelligent, fair management, as otherwise it would become a problem, not only for those arriving, as they would not be treated fairly, but also for the workers who are here whose jobs would be threatened. The alternative is that the labour market would be split and divided, and there would be 'low cost' workers threatening the social victories won over a century of building the European social model.
Consequently, Commissioner, Mrs Mathieu, the principle of equal treatment is the cornerstone of an economic immigration policy that is both intelligent and fair. The Council said so in Tampere 11 years ago, the Commission said so five years ago in its Green Paper, and tomorrow, Parliament must vote on a proposal for a legislative initiative. This subject of equal treatment is the focus of Chapter III of the directive. It is not just a bureaucratic directive. It lays out rights and obligations, which should apply to all legal immigrants, and it should encompass all rights to equal treatment and non-discrimination.
Unfortunately, however, Commissioner, the directive is not the one that we were promised. It is not I or the Committee on Employment and Social Affairs who are saying that, but all of the humanitarian non-governmental organisations, all the churches in Europe and all the trade unions, without exception. This directive is inadequate and even dangerous, because it excludes the very groups that most need protection; it excludes temporary workers, displaced people, those transferred by their companies, and workers from less developed countries who will be coming here under the General Agreement on Tariffs and Trade Mode 4.
Hundreds of thousands of workers are therefore going to arrive from third countries in accordance with the country of origin principle, because they are not going to be treated equally by this directive. This is also because you are giving the Member States the option to opt out of equal treatment with regard to payment of pensions when they return to their countries, to family benefits and to welfare benefits for the unemployed, except for unemployment benefit itself. This will even apply to workers who are subject to the principle of equal treatment and who are covered by what Mrs Mathieu said. They are also excluded from grants and any type of assistance for higher education, including professional training.
For all these reasons, the Commission states in the explanatory memorandum and the impact assessment that it intends to eliminate and put an end to the 'rights gap', but in practice, it does not do so. This is not enough, Commissioner.
Moreover, unfortunately we have amendments tomorrow tabled by the right and centre-right groups in this House that go further, as you said, and which even adopt the Council's most extreme positions in order to destroy the consensus that we had built in the Committee on Employment and Social Affairs.
I therefore believe, Commissioner, Mrs Mathieu, ladies and gentlemen, that we need to have a much broader debate on this issue, along with the other directives, that is open to European civil society, the NGOs, the churches and the unions. We must not deal with this issue so quickly and, in my view, so irresponsibly as we would if we adopted the Council's text tomorrow.
I believe that the majority of my fellow Members across party divides would agree to conducting a broad debate in order to reach a wide consensus in Parliament that respects the principles of our Charter of Fundamental Rights and that follows the recommendations of the United Nations, the International Labour Organisation and the Council of Europe.
We are talking about people's dignity, but also about the future of Europe, and I believe that in Europe, we need all workers, without exception, whatever their origins, to have all rights to the exclusion of none if they are living legally in Europe. This is the way to combat xenophobia and racism and fight for a decent Europe.
Madam President, may I, first of all, congratulate Mrs Mathieu on having been able to take the lead on a dossier which had been knocking around for years. If I have understood you correctly, Mrs Malmström, a proposal for a directive on the conditions governing stays by third-country nationals in the European Union for work purposes was made as early as 2001. That proposal was withdrawn in 2006, whereupon this proposal was tabled in 2007, with this unique procedure for citizens of third countries entering the EU in order to work here. As a result, residence and work permits are being combined into one.
Madam President, the proposal now on the table - and I do not entirely agree with Mr Cercas - indicates that third-country nationals who are in possession of a single permit have social rights which are, in fact, the same for everyone. The debate in the Committee on Social Affairs and the Environment - and I thank my fellow member Mr Cercas, because I am happy to discuss this with him - became quite heated on two points. Primarily because of the scope, whereby - and this is something with which I agree - posted workers cannot, or may not, qualify for a single permit. That is described in Article 3(2)(b) of Directive 96/71/EC, also known as the Posting of Workers Directive.
In my view, the social status of posted third-country nationals is, and was, adequately described in that directive. What I thought then and still think is important is that we create a level-playing field, where employees on loan will not be allowed to work for a lower wage than the usual staff. However, I wonder if, in failing to mention the Posting of Workers Directive, we might be causing ourselves problems in the future.
My second point, with which I have struggled a great deal and which has now been modified as a result of my amendment, is the principle of breaching equality of treatment. I was and still am of the opinion that this principle, as laid down in Regulation (EC) No 883, must also be our starting point when it comes to this single permit. I find that the compromise which the Council has reached is a good one, because it guarantees both equal rights and equal treatment.
Madam President, the directive on a single permit for residence and work really is very important. There were many discussions, many opinions and many assessments, but a joint decision that would be acceptable for all third-country workers legally residing and working in EU Member States has not been reached. This directive should be a general framework directive on rights for third-country workers and should serve as a framework for specific directives, because only then can it contribute to the European Union goal of a common migration policy. However, the main problem is the fact that the framework of the directive we were promised was already removed from the Commission's proposal, as certain categories of workers, such as temporary workers, intra-company transfers and refugees were deleted from its contents. In other words, this directive does not strengthen the principle of legal equivalence for third-country workers. For this directive to be a point of reference and a framework, it is necessary to include all workers within the scope of the directive, in particular, temporary workers, because otherwise, migrants legally residing and working in the European Union would not enjoy working conditions based on the principles of justice, uniformity and equality. It should be noted that migrant workers make a contribution to the EU economy through their work and the taxes and social security contributions they pay. Therefore, they must be guaranteed the same minimum rights and be treated in the same way in the labour market. If we vote on this directive tomorrow, we must be united, because only then can we win this struggle for all groups of workers to be included in this directive and for them to have equal rights. I would like to stress that it is impossible to create a two-tier labour market, either within or outside the European Union. We must not allow the creation of an underclass of workers that faces discrimination and does not enjoy any rights or guarantees. If we do, we will be trampling over all the social standards we gained previously.
on behalf of the ALDE Group. - Madam President, first of all, I would like to start with a little point of order: I note that for such an important debate, our partner in the negotiations, the Council, is absent. I find that unacceptable. It is not the first time and I request the Presidency of this House to write to the Council and complain about this.
(Applause)
Then I would like to go on and, like the others, congratulate Mrs Mathieu for doing a very good job on a very difficult, complex and sensitive dossier. My group, the ALDE Group, will accept its responsibility and we, too, want to arrive at an agreement because we realise that it is very important. However, we do not do so with great joy because, as I think has been expressed in different ways by all the groups in this House and by the Commission, this proposal does not go nearly as far as is necessary.
My group will stick to its position on the additional documents because, if we allow Member States to require additional documents, then that defeats the whole purpose of the single permit; either you have a single permit or you do not but, if you have a single permit, there are no additional documents.
On the correlation tables, for the sake of arriving at an agreement, my group will not vote for the insertion of correlation tables. But I have to say - this is a personal remark - that I find this a shameful red line by the Member States because, if the Member States have the intention of transposing the directive and being transparent about it, they should - of their own free will - insert correlation tables.
Finally, in 1999 in Tampere, the Member States came out with this grand statement that they wanted a common asylum and immigration policy. Well, how much progress have we made to date? Hardly any. It is very clear that the Member States do not want a common immigration policy.
on behalf of the Verts/ALE Group. - Madam President, we, too, have a concern about the variable labour market that we already have across 27 Member States and within those 27 Member States, but our concern is how we move away from this towards something which is more comprehensive and stronger.
We want to be sure that we have an agreed basis of rights for the majority of third-country nationals, as originally set out by the Commission and generally improved in the Committee on Employment and Social Affairs.
We do not want to see these rights increasingly restrained and constrained, so we will support the widest possible and strongest range of rights in tomorrow's vote. We want to remind the Council that we are concerned here with individuals who should be able to develop their skills and education, benefit from the social security contributions they make and look forward to claiming their pension entitlements, given, as is recognised in the proposal, that their work supports our economies and indeed our societies.
For our group, the commitment to circular migration is also important in Article 11(a). The scope is a vexed issue because we have other existing instruments under discussion which, at times, come into tension. We are also fooling ourselves if we think that what is on the table here is actually going to meet the needs of each and every migrant worker within the European Union. We need a more nuanced approach to ensure that migration works for them, so we are not going to be voting, for example, to include beneficiaries of humanitarian protection.
Madam President, Commissioner, as Mr Cercas put it so well, there is a difference of opinion between the Committee on Employment and Social Affairs and the Committee on Civil Liberties, Justice and Home Affairs. Parliament must therefore vote against what is called the 'Single Permit' Directive. Fundamentally, this text has but one aim, which is easy to spot, and that is to make workers in the European Union compete against workers from countries outside Europe, and even make immigrant workers compete against each other, depending on their status.
If this directive remains as it is, there will be several kinds of status: that of a resident, that of a seasonal worker, that of an intra-corporate transferee. It would make the existence of several categories of workers in the European Union official. Accepting this would violate the principles of the Charter of Fundamental Rights.
Contrary to what you said, Mrs Mathieu, such differences in status would result in permanent downward pressure on the living, working and employment conditions of all wage earners in the European Union. Equality cannot be summed up by merely invoking working conditions.
As Mr Cercas said, equality must involve wages, working hours, security of employment, health, holidays, social protection, access to public services and training. Without this common minimum, we shall have a jungle of competition, stigmatisation, exclusion and exploitation without limit. Equality must involve all workers, whatever their origin. Let us not accept the addition of new types of competition between workers, on top of those introduced by the appalling Bolkestein Directive. Equality among workers must be the objective of a single positive directive, affirming this principle. In its absence, it is in the name of the Europe of workers, of social Europe, of a humanist Europe, that all of us together in this Parliament, whatever our opinions, reject this directive.
Madam President, ladies and gentlemen, the report in question certainly contains some positive elements, and the general aim is to simplify processes and reduce the bureaucratic steps for third-country workers who hold a valid residence permit in a Member State.
However, as a discussion point, I would like to mention the fact that, today in Europe, tens of millions of citizens - very many of whom are young - are without work as a result of structural deficiencies in the European productive system and as a result of a crisis which does not seem to have an end in sight.
Europe's primary responsibility, even before assisting third-country nationals residing in our countries, is to implement economic, political and social measures which will help our citizens, in the first instance, to gain, or regain, work. If Europe can provide work for its own citizens, it will create firm social foundations so that external migration flows can be accommodated properly.
The key point must be to ensure, above all, that Europe grows independently and stands on its own two feet. Our countries will then have the strength to offer work to others as well.
(NL) Madam President, my party has always made it clear that we oppose a European asylum and immigration policy. In the Netherlands, we now have a fantastic cabinet which has been better able to implement the will of the people in the areas of asylum and immigration than before, but we have now simply been presented with a fait accompli.
Nevertheless, my party, the delegation of the Dutch Freedom Party (PVV), will always strive to ensure that these powers are transferred back to Member States. The important thing to do in the meantime, of course, is to limit the damage, but that is not what this report is trying to achieve: the new application procedure actually makes it easier, not tougher, for people to enter the European Union.
Madam President, only an elitist political class which is completely out of touch with its citizens could manage to leave those citizens, who witness the disastrous effects of mass immigration of non-Western migrants on a daily basis, out in the cold. I will vote against this report because I have been elected by the Dutch and not by fortune-seekers who want to taste Western pleasures without embracing Judeo-Christian values.
(MT) Madam President, I would like to begin by congratulating Véronique Mathieu for all the effort she put into achieving this result. She carried out very important work on an extremely complex subject, as Commissioner Malmström said. As the Group of the European People's Party (Christian Democrats), we endorse cooperation in the area of legal immigration as long as we make it clear that we are simultaneously sharpening our attack against illegal immigration. I believe the one cannot exist without the other. Nevertheless, at the same time, we also recognise that one of the tools that can be used to combat illegal immigration is to provide good and clear opportunities for regularised immigration, just as we are doing in this case. However, I would also like to recall, as Véronique Mathieu said, that the new powers granted to us in this area by the Treaty of Lisbon brought with them new obligations. Therefore, since we are required to shoulder these new responsibilities, this Parliament must do just that, by proving that it is capable of compromising with the Council of Ministers. This requires accepting some Council positions, such as the safeguards that it would like to keep in the issuing of these permits according to this directive. This, I believe, raises the issue of equal treatment. We have to acknowledge that in order to reach an agreement with the Council, then we must inevitably accept that the conditions will not necessarily always be the same. At the same time, however, and I conclude here, those who claim that we are rushing ahead or who are ready to vote against should appreciate that without such a directive, we will end up in an illegal situation that will definitely not dignify any of the workers who find themselves in it.
Madam President, I think my colleagues from the S&D Group, Mr Cercas and Mrs Blinkevičiūtė, both referred to the central problem for our group in this package: it is not just about equal treatment or the country-of-origin principle - as Mrs Oomen-Ruijten said, that has been debated very extensively. There is also the question of the illogicality of where we are today. We have a single permit proposal which comes after the skilled workers proposal, the blue card, and comes after sanctions on employers. That means we have a package which has many of the correct intentions, such as having a horizontal approach. However, we are not having a horizontal approach because we are in a situation where Mrs Mathieu is doing a good job with what she has but, as she said in her speech, we wanted a global approach but we now have a sectoral approach, and that sectoral approach is exactly what Mrs Lambert was concerned about.
So where are we today? Our group has deep concerns in the employment sphere on the country-of-origin principle and, as my colleague Mrs Blinkevičiūtsaid, we have a real problem with the categories of workers who are included in this proposal. So we have a situation where posted workers, intra-corporate transferees, seasonal workers and - yes - beneficiaries of international protection are all excluded. We will present these amendments again tomorrow on behalf of our group.
If you have a single permit which does not do what it says on the tin - i.e. it does not have a reasonably broad-based approach to entry for third-country nationals to the European Union - you will face problems of equal treatment, of a two-tier work force and other problems that we want to solve with common policies.
On the other hand, we in the Committee on Civil Liberties, Justice and Home Affairs in particular appreciate that the sectoral approach is the approach we have to work with, so there will be directives on seasonal workers and intra-corporate transferees, but you cannot blame our group, which has equal treatment on the country-of-origin principle at the heart of its activities in trying to resolve these matters. We are telling the truth, which is that we are doing things in the wrong way and we are doing it because of the people who are not present today to listen to our arguments: the representatives of the Council. The Council did not want to deal with this in a horizontal way and we are left with this kind of piecemeal approach.
So on the single permit, we understand the good intentions and the global approach and the work of the rapporteur in trying to make this work, but we will present our amendments tomorrow in good faith in the hope that we can obtain a single permit which says what it is: a single permit covering the broad range of people who seek to work in this European Union. We want to make it a realistic single permit that will really work for all Member States and will stand the test of time.
(DE) Madam President, I have now been in Parliament for a year and I have dealt with various dossiers, but none of them have been as difficult as what we have on the table here. At this point, I would like to offer my sincere thanks once again to Mrs Mathieu and Mr Cercas, the two rapporteurs from the relevant committees.
This really is a very difficult matter, and the reason for this is that naturally we have very high ideals in Europe. We want to treat everyone who lives and works here fairly and equally. That, in principle, is something we can all agree on as a starting point. However, the question remains as to how much we can really implement this in detail.
We have already been reminded that with the Treaty of Lisbon, we now wish to draw up a common policy on asylum and migration. Asylum policy is something close to our hearts, and not just because of the Charter of Fundamental Rights. We also need a migration policy for economic reasons, because demographic changes are taking place and we have a very urgent need not just for highly qualified workers, but also for less skilled workers.
Basically, the great difficulty here is what to do. As has already been said - Mrs in 't Veld mentioned it - the Member States stated back in 1990 in Tampere that they wanted to develop a common structure. Nothing has yet been placed on the table. In other words, what we have today is a compromise - we are not completely happy with it, but in my view, it is a way for us to move forward. Speaking personally, I can well understand why some are saying that we need more time for discussion. I am not completely happy with it either. It is particularly important to me, for example, that everyone should have access to training and further education, because this is absolutely crucial - not just for the persons concerned, so that they can work in the labour market, but also for us with our real need for workers. In the case of social security, for example, where we already have so many different systems anyway that have not even been harmonised within the EU, it raises the question of how we can really create a common set of rights for third country nationals in all cases even if we want to.
It is difficult, and that is why I see the compromise that is currently on the table as a good thing. We really should vote in favour; then at least we will have something.
(FR) Madam President, it has to be said that it is extremely odd to begin a directive which is intended to guarantee a legal framework for proper access to rights for all workers with a long list of the categories of workers excluded from that directive. That makes it seem like a project for legal migration but also for a multi-layered European labour market, where each category of workers would be assigned, according to their worth, a sort of portfolio of rights. We are therefore a long way from a horizontal and universal approach to workers' rights.
I think that those responsible in Europe have still not understood that more rights for workers means greater economic efficiency and greater social cohesion, with greater individual and collective benefits, of course, for migrants, for the host societies and for the societies of origin. Indeed, this has been shown in a study by the London School of Economics which says that regularising 600 000 irregular workers in Great Britain, who will not have access to this single application procedure, would bring GBP 3 billion into Great Britain's coffers. We are not, I think, at all equal to the challenges.
(HU) Madam President, we all know that economic immigration is a real phenomenon in the Member States of the European Union. However, the presence of third-country workers must be evaluated with at least two considerations in mind. The issue primarily manifests as an economic necessity, as demographic and labour market trends indicate that European societies need immigrant labour. Thus, it is in our interest to ensure that immigration takes place legally, under regulated circumstances, and that Member States have the possibility to monitor the process, while immigrants experience legal certainty, meaning that there should be no advantages to be gained from circumventing legal procedures.
I believe that the part of the directive that concerns common rights, that is to say, the equal rights of immigrants and employees who are nationals of the Member State concerned, is very important. At this point, I would also like to draw attention to the other, cultural aspect of the issue. The presence of immigrants with different cultural customs and traditions is a source of tension in many Member States. I am convinced that the provision of equal rights cannot stop at the prohibition of discrimination on the labour market. I believe that the issue calls for a more subtle approach. This is because legal immigrant workers do not only bring an additional source of labour into Europe, they do not only wish to work here, but also want to study, start families, raise children and lead full lives. Should Europe decide therefore that economic immigration is the solution to the imbalances caused by the demographic situation, it must not disregard the cultural dimension of the issue. The success of multiculturalism presupposes tolerance, mutual respect and solidarity.
(IT) Madam President, ladies and gentlemen, I believe that the solution that we are discussing is an erroneous solution, that it is highly unfair to many vulnerable people and that, in some ways, it is also self-destructive, because it will not have escaped anyone's attention - and this point has already been made - that there is a contradiction between discussing a single permit and beginning with waivers and exceptions.
Excluding posted workers, seasonal workers and refugees from the solution in question actually undermines the uniformity of rights, both employment rights and citizens' rights. And there is an even more negative development: not only are we looking at a solution which could pave the way for forms of dumping, because the costs will differ in each case, but it will also make a distinction between one citizen and another.
This Parliament will need to discuss later on the issue of working conditions for seasonal workers. Commissioner, seasonal workers are not just foreign citizens; they are European citizens too, and if material conditions and citizenship rights distinguish one from the other, it is inevitable that businesses will seek second-rate solutions when employing them.
As far as posted workers are concerned, can you imagine the kind of situation that will be created in our global market if large multinational companies are allowed to hire people to come to work in our countries, but on the terms and conditions applicable in their countries of origin? A new, but extremely negative situation will be created. Dumping will not be the only everyday occurrence; distinctions will be made between citizens, too, and this is something that Europe has never experienced, not even in its most recent history.
Unity is fundamental and, for this reason, the provision should be radically overhauled.
(PT) Madam President, Commissioner, ladies and gentlemen, let us be clear: is this the agreement that we wanted? The answer is 'no'. Many of us in Parliament would like to have gone further, but I believe that this is a step in the right direction, for two reasons in particular: firstly, because we are currently creating a new instrument aimed at benefiting the nationals of third countries who wish to immigrate to the territory of Member States by conferring upon them a set of rights; secondly, as Mrs Mathieu has already said, because of the political message that we are sending overseas, which counteracts the idea of a Fortress Europe that is only able to adopt repressive measures and strengthen security, while, at the same time, we are responding to the concerns expressed in the Stockholm Programme regarding the creation of flexible immigration policies in order to promote the Union's economic development.
I therefore agree with Mrs Mathieu that an agreement urgently needs to be reached with the Council and, while I share Mrs in 't Veld's view that many Member States do not want to discuss any sort of common immigration policy, this makes it important to take the first step.
Let us be clear: the abolition of internal borders between Member States has made it essential to harmonise national legislations on the conditions of admission and residence for third-country nationals, to guarantee them equality of treatment, and to ensure that they are guaranteed rights and obligations comparable to those of EU citizens. Furthermore, I believe that the creation of a single application procedure for a residency and work permit will be of benefit in efficiency terms, for both migrants and employers, and that it will also make it easier to monitor the legality of their residence and employment.
(IT) Madam President, ladies and gentlemen, to date, access to employment has been regulated only for a few specific categories of third-country nationals. Indeed, not everyone benefits from the general principle of equality of treatment in access to employment.
As a result, the European Union must take steps to guarantee equal treatment both for third-country nationals legally residing in a Member State and for those who qualify for refugee status or who require international protection, pursuant to Council Directive 2004/83 of 29 April 2004.
We need to prevent a growth in demand, for example, for seasonal workers, just because they can be paid less and because they have different - lower - costs with respect to European citizens employed to do the same job. We must also avoid, for example, the risk of many multinational companies transferring their headquarters to countries such as Morocco or Turkey and sending their employees to work in European branches because it is cheaper.
For reasons of social justice, we must ensure that European citizens are treated equally in terms of remuneration, working conditions and social security. For this reason, I believe that it is right to include seasonal workers, posted workers, refugees and self-employed workers in this directive. It would be extremely dangerous to make distinctions.
(FI) Mr President, over the centuries, people have left Europe for reasons of work and to escape war and political and religious persecution, and now Europe, with its stability, attracts people from outside Europe, and that is a good thing. It is excellent that the rules on lawful immigration are being harmonised within the EU so that residence and work permits are combined into just one permit. That is a good thing.
In my opinion, however, the Commission's approach is rather less judicious, because it has chosen one that is sector specific. It guarantees different rights for different groups. It has become such a jungle that even the experts find it hard to discover what European policy on immigration actually is. We have employees who have been sent here, employees with blue cards, researchers, seasonal workers, company employees who have been transferred internally, and so on. Why can the Commission not apply the same rules to all employees?
It has become evident on many an occasion that a lot of migrant groups are not treated equally, and that is very difficult to accept. The guiding principle here must surely be equal treatment for all. It is not right that only certain people receive equal treatment and that others do not.
The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has tabled amendments with this in mind, and I hope that they will win Parliament's approval in tomorrow's vote. This is very important, and while we bid the migrants welcome, we want the rules to be made more equal and more consistent.
(DE) Mr President, Commissioner, the idea of a one-stop shop is to be welcomed, but it is a paradigm shift for some European countries - including my own, Austria, where residence permits are issued by the authorities dealing with third-party rights and work permits by the authorities responsible for the labour market, the Austrian Employment Service, with the involvement of the social partners. Regulation of access to the labour market directly affects the social partners and they should therefore be involved in its substance. The discussion that has taken place to date has involved the trade unions far too little, and NGOs and churches have been similarly excluded. Many of the previous speakers have said that migration policy must be viewed as a whole. I am therefore against the Commission's piecemeal approach that splits up the package and thereby introduces through the back door the country of origin principle, and possibly even social dumping, as has also been mentioned already.
Allow me to make a comment on the legal nature of the supplementary document. A credit card format will not be able to accommodate all the official orders and data, so the supplementary document also needs to be normative in nature. Only then will efficient controls be possible. This serves to protect workers and prevents competition being distorted in a way which benefits those enterprises that wish to grow rich on the backs of illegal workers.
(NL) Mr President, I have waved my blue card two or three times already so that I could ask a number of questions. Anyone listening to this debate would get the impression that I had not spent several months making my contribution to the social dimension of this dossier that we are now dealing with.
What this is about - and I say that again to all the members here - is an amendment by me which is intended to ensure equal treatment for everyone who enters a Member State with a single permit for residence and work. That is guaranteed. How can you suggest that it is not guaranteed? I have read the press reports, too, and I am getting the feeling that we are just rabble-rousing. Nor can you make the same claim about seasonal workers, and I believe you were going to come up with a proposal in that respect.
As far as posting is concerned, it is not the case that you can set up a company in a third country and then relocate workers there to work in poor conditions. Mr President, that is simply not true!
(RO) Mr President, the single permit will facilitate administrative procedures, improve the control and management of economic migration and the exchange of data on labour market demand. However, this legislative proposal only offers a half-way solution because it deals with the rights of persons who have already been allowed entry to the European Union and the labour market of a Member State. It does not cover another two aspects: the criteria for granting the right to work and the exclusion of seasonal workers and intra-corporate transferees.
I would also like us to remember that we are regulating the rights of third-country workers, but we still have not fully achieved a free labour market for all EU citizens.
(SV) Mr President, there has been a lot of talk about equal rights in this debate. It is also a matter of balance or conflict, because that is the choice that we will have, and it is also a question of a long-term or a short-term approach.
The exclusions will, in the worst case scenario, open the way for a new form of slavery. We know what amending the Posting of Workers Directive from a minimum directive to a maximum directive has meant in terms of shattering the order and balance on the labour market. These exclusions will not improve the situation. Instead, they will make it worse. This will lead to social disasters. Whole industries will choose to recruit seasonal workers in a way that will affect the whole labour market, suppress wages and create conflict.
I appeal to my fellow Members from other political groups, such as the Group of the Alliance of Liberals and Democrats for Europe and the Group of the European People's Party (Christian Democrats), to support the amendment tabled by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. That is the only way to ensure that the exclusions do not create these serious social conflicts.
(IT) Mr President, ladies and gentlemen, on 18 December 1990, the UN adopted the International Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families. This Convention is one of the UN's nine main instruments on human rights. Unfortunately, 20 years later, none of the Member States of the European Union have signed or ratified that Convention.
I believe that recognising the rights of third-country nationals who live and work legally in the European Union must be a priority for a Europe which faces new challenges in relation to integration, non-discrimination and protection of human rights.
For this reason, I ask all Members to support Amendment 16 and to sign Written Declaration 96 - to which I am a signatory, together with Cornelia Ernst, Sylvie Guillaume and Franziska Keller - in order to petition Member States to ratify the UN Convention on migrant workers.
(PT) Mr President, it is true that this proposal for a directive discusses a wide variety of situations, including, for example, immigrant workers from third countries, seasonal workers and posted workers, but the truth is that what this represents in practice is the legalisation of social dumping, the reinforcing of job insecurity and the worsening of discrimination, under the pretext of a single regulation. That is why we say that this proposal for a directive cannot be adopted.
What is needed is to improve the rights of those working in the European Union, whether as posted workers, seasonal workers, full-time workers or even immigrant workers. We must recognise their rights, including the United Nations International Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families. It would be positive if the Commission committed to adopting and ratifying this Convention for all Member States.
(SK) Mr President, economic migration is a fact that is more or less familiar to all the more affluent countries of the European Union.
Along with the migrants who come to EU countries legally, however, in accordance with their laws and regulations, there are many illegal migrants, who are often exposed to discrimination or even persecution, as employers frequently take advantage of their lack of a legitimate residency status.
The attempt made in this directive concerning better organisation and the introduction of specific common rules to resolve this problem may help to preserve the dignity of people coming to EU countries to find work, if they are willing to accept EU rules on migration. I am under no illusions that the directive will resolve all the problems of employment migration. It may improve the current employment system for migrants, however, and eliminate some of the undesirable developments we have seen in this area. We therefore have reason to regard this draft directive as a step in the right direction. That is how it should be seen.
(GA) Mr President, there is a proverb in Irish that says: so many people, so many minds. If that is true about anything, it is true about this controversial, complex subject. Therefore, the rapporteur has done a very good job, and she deserves praise.
As the European Union is founded on principles of peace and prosperity, it is only right that it should try and convey that idea throughout the whole European Union, and indeed the world. As the world's biggest donor to third countries, it is right that we should be trying to ensure that those who are legally within our borders will be treated with the same dignity and respect that we would like to be shown to our citizens if they were in third countries. While this is not perfect, it is a step in the right direction. I welcome it and therefore endorse it.
Mr President, I do not wish to re-open a debate with my fellow Member, Mrs Oomen-Ruijten, but rather just to dot the 'i's and cross the 't's.
The debate has not been in any way personal, and no one has called her work into question. If they had called it into question, I would say straightaway that she has done an excellent job on the Committee on Employment and Social Affairs.
However, if Mrs Oomen-Ruijten says that she has tabled amendments for tomorrow's sitting that improve the text and provide equality, I have to say that this is not the case. Mrs Oomen-Ruijten has put her name to the amendments to the texts - which I have here - that the Council did not succeed in introducing during the dialogue we had with the Council. These are not amendments by Mrs Oomen-Ruijten; they are the Council's text word-for-word. With regard to the posting of workers, the Council has a much more unequal position than the Commission.
We would be prepared to accept the Commission's original text, but the text from the Council states that all posted workers, including those who are covered by the 1996 directive, are also excluded from this directive. This amendment does not, therefore, provide greater equality but rather greater inequality.
I would like to reiterate my personal regard for Mrs Oomen-Ruijten. She is undoubtedly an excellent MEP whose work is very good, but ultimately, she has aligned herself with the Council's view.
Member of the Commission. - Mr President, this has indeed been a very good debate. Regarding the scope of the directive, it is no secret that the Commission would have liked a global approach. My predecessors proposed this many years ago. It was impossible. It still is, so we therefore have this sectoral approach. I do not like it, but it is the only way to move forward.
The directive is necessary because we have third-country workers. They are in our countries and make an important contribution to our economies. We need to protect them. Having said that, contrary to some of the views that have been expressed here today, let me emphasise that the present directive establishes the principle of equal treatment for migrant workers in all employment-related areas, including employment conditions and wages. It does not create discrimination. Once adopted, the directive will be a very important tool in the fight for the protection of migrant workers and against social dumping. Nobody wants social dumping. We want to protect these people.
Other categories of workers, such as seasonal workers and ICTs (intra-corporate transferees), are not included in the present proposal. I share your view that we need to protect them. That is why, before the summer, the Commission proposed two separate instruments covering ICTs and seasonal workers, specifically targeted to protect them. I am sure that, once the rapporteurs, the shadow rapporteurs and the committees really start working on those proposals, they will do their utmost to make sure that those categories are also protected and that we can progress in those fields as well.
I am also aware that some people or groups here would like to have included posted workers - who are now excluded. The directive which we are discussing today is supposed to avoid discrimination, not create new discrimination, so let us treat the issue of posted workers separately and not in this context. The Commission is about to launch an impact assessment study on the issue. It has announced a revision of the Posted Workers Directive for the end of next year. The question of the personal scope of the Posted Workers Directive could be addressed as part of the announced revision of the Posted Workers Directive.
As regards the issue of correlation tables, which Ms in 't Veld raised, the Commission fully shares her view, not only as regards this directive. It would have been, and hopefully it will be, an important tool for addressing the issue of better regulation and greater transparency on the part of Member States when they implement the various directives. It will be good for you; it will be good for us, the national parliaments and citizens. We keep repeating this to the Council. If it facilitates things, the Commission is prepared to make a declaration on this. However, we do not want to jeopardise the directive if it is possible to reach a decision tomorrow, when you vote on this issue. However, we will keep on fighting for this and we will come back to it for many other pieces of legislation.
Thank you for this debate. Thank you for the very hard work that many people have been doing, particularly Ms Mathieu and Mr Cercas. I hope that we can reach an agreement and have a positive vote tomorrow.
Mr President, Commissioner, I must agree wholeheartedly with you, as you have given very full answers to the 23 fellow Members who have spoken on our text, to Mr Cercas and to me.
I must thank all the rapporteurs on this text from all the political groups, with whom we have had much discussion and very good cooperation throughout this year, as we have been working together on this for a year now. We started at the beginning of the year and we are finishing with the Belgian Presidency. Thank you, Mrs Malmström, as you have paid very close attention to this text, as have your services. I also thank the Council, because the Council has listened to us very attentively and I also thank those fellow Members who have spoken this evening.
I would like to say that tomorrow, we are actually voting at first reading. This is a compromise. A compromise is never 100% satisfactory and if fellow Members still need to be reassured, I hope that in any event, the speech you have made will reassure them.
With regard to Mrs Flautre, who said just now that we were beginning the text of a report with exclusions, remember that all those workers concerned in the exclusion were, in any case, covered by directives relating very specifically to them. It was not therefore a matter of excluding a certain number of workers from third countries.
I hope that the text of this report, which we have drawn up with all the rapporteurs and which we shall be presenting tomorrow to our other fellow Members, will be a great step forward for workers from third countries.
The debate is closed.
The vote will take place on Tuesday, 14 December 2010.
Written statements (Rule 149)
in writing. - I voted against this dangerously worded draft directive from the Commission and Council that sought to create a low pay job market for migrant workers in the EU. Migration must be fair. Everyone working in the EU should be treated equally, regardless of his or her country of origin. This proposal for a single work permit for nationals of non-EU countries was a missed opportunity to support decent working conditions where migrants are welcomed on the basis of equal treatment. Instead, the proposal would have resulted in discriminatory treatment between EU workers and non-EU employees posted to work in the EU. For example, companies could find it more profitable to officially relocate their headquarters to countries outside the EU and then to post their workers to their European branches to avoid having to provide the same rights and conditions for their workers that are legally applicable to EU citizens working in the EU. The European Parliament rejected this proposal. This ensures that the Commission and Member State Ministers must go back to the drawing board and bring forward a visa proposal that does not promote a race to the bottom.